Citation Nr: 0016036	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-19 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
defective hearing in the right ear.  

2.  Entitlement to service connection for defective hearing 
in the right ear.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 1985 
to November 1992.  

Service connection was denied for defective hearing in the 
right ear by a July 1994 rating decision that was not 
appealed by the appellant.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection was denied for defective hearing in 
the right ear by a July 1994 rating decision which became 
final when it was not appealed by the appellant after he 
received notification thereof in August 1994.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim for service connection for hearing loss in the 
right ear.  

3.  The evidence shows that the appellant had defective 
hearing in his right ear at the time he entered active 
military service and that it underwent an increase in 
severity during such service.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since a July 1994 rating 
decision is new and material, and the claim of entitlement to 
service connection for defective hearing in the right ear is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7105(c) 
(West 1991); 38 C.F.R. §§3.104(a),  3.156(a), 20.302(a) 
(1999).  

2.  Preexisting defective hearing in the right ear was 
aggravated by active military service.  38 U.S.C.A. §§ 1153, 
5107 (West 1991); 38 C.F.R. § 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that while he entered active military 
service in January 1985 with defective hearing in his right 
ear, the exposure to acoustic trauma in service, particularly 
on the weapons range, resulted in a permanent increase in the 
severity of that defective hearing in the right ear so as to 
justify a grant of service connection for the defective 
hearing on the basis of aggravation.  

The appellant's claim for service connection for defective 
hearing in the right ear was previously denied by a July 1994 
rating decision that became final when he did not file a 
timely appeal of the decision after receiving notification 
thereof in August 1994.  Except as otherwise provided, when a 
claim becomes final after an unappealed rating decision, the 
claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the Board has 
determined that the last final denial of a claim of 
entitlement to service connection for defective hearing in 
the right ear was by the July 1994 rating decision.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. A. § 5107(a); and third, if 
the claim is well grounded, the Secretary must reopen the 
claim and "evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new" after ensuring 
the duty to assist under 38 U.S.C. A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  If new 
and material evidence has not been submitted, the Board need 
not address the merits of the claim.  Sanchez v. Derwinski, 
2 Vet. App. 330 (1992).  For the limited purpose of 
determining whether to reopen a claim, the Board must accept 
the new evidence as credible and entitled to full weight.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The evidence before the RO at the time of its July 1994 
rating decision included service medical records that 
included a report of medical history taken at the appellant's 
enlistment examination, which noted congenital hearing 
deficiency in the right ear, and complaints of defective 
hearing in the right ear between August and November 1990, 
for which the diagnosis in September 1990 and October 1990 
was profound sensorineural hearing loss in the right ear.  
The appellant indicated in September 1990 that he had 
experienced a gradual worsening of hearing loss in his right 
ear since his teenage years.  Audiometric testing in 
September 1990 showed that decibel losses at the 1000, 2000, 
3000, and 4000 frequencies in the right ear were all greater 
than 110, while audiometric testing in October 1990 revealed 
an average loss of 73 decibels for the frequencies at 1000, 
2000, 3000, and 4000 cycles per second in the right ear.  
Missing from the service medical records was a report of the 
appellant's enlistment medical examination.  The July 1994 
rating decision determined that the appellant entered 
military service with defective hearing in his right ear that 
was not the result of trauma or disease but rather was a 
constitutional and developmental abnormality that was not 
aggravated by service.  

The evidence received since the July 1994 rating decision 
includes a copy of the appellant's enlistment medical 
examination, performed in April 1984, and medical statements 
from E. Losch, M.D., dated in August 1993 and September 1997, 
which diagnose deafness in the right ear.  

After reviewing the evidence submitted since the July 1994 
rating decision, the Board finds that it is new because it 
includes the heretofore missing enlistment examination report 
and postservice diagnoses of deafness in the right ear, and 
that it is material because it raises the question of whether 
the defective hearing in the right ear shown at the 
enlistment examination was aggravated by military service.  
Accordingly, the Board reopens the claim for service 
connection for defective hearing in the right ear on the 
basis that the appellant has submitted new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 38 C.F.R. 
§ 3.156.  

As a result of reopening the appellant's claim of entitlement 
to service connection for defective hearing in the right ear, 
the Board must review the claim as to the second element of 
Winters, which is whether the claim is well grounded.  Under 
the provisions of 38 U.S.C.A. § 5107(a), a person who submits 
a claim to the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is one that is plausible; that is, it is meritorious on 
its own or capable of substantiation.  King v. Brown, 5 Vet. 
App. 19 (1993).  If the claimant meets this burden, VA is 
obligated to assist in developing the facts pertinent to his 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Because the medical evidence shows that the 
appellant was not deaf in his right ear at the time he 
entered military service but is now diagnosed with deafness 
in his right ear, the Board finds that the appellant's claim 
that his preexisting right ear hearing loss was aggravated by 
service is plausible and, thus, well-grounded.  

Review of the claims file reveals that the copy of the April 
1984 enlistment examination report was received by the RO in 
March 2000, shortly before the claim was transferred to the 
Board, and that the RO apparently did not consider that 
important piece of evidence in evaluating the appellant's 
assertion that his preexisting defective hearing in the right 
ear was aggravated by military service.  However, the Board 
does not believe that he would be prejudiced by our deciding 
the claim on the merits at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

While the appellant's April 1984 enlistment examination shows 
an average loss of 71 decibels for the frequencies at 1000, 
2000, 3000, and 4000 cycles per second in the right ear, the 
September 1990 audiogram indicates that the appellant's 
hearing had worsened to the extent that the decibel loss in 
each of the aforementioned frequencies was found to be in 
excess of 110.  The Board notes that the private and VA 
audiological findings since service have been diagnosed as 
showing deafness in the right ear.  Based on a careful and 
longitudinal review of the evidence, the Board has determined 
that there is an approximate balance between the positive and 
negative evidence with regard to the appellant's claim that 
his defective hearing in the right ear underwent an increase 
in severity as a result of his military service.  Because a 
veteran is extended the benefit of the doubt when the 
evidence is in equipoise, under 38 U.S.C.A. § 5107(b), the 
Board finds that service connection is warranted for the 
appellant's defective hearing in his right ear, on the basis 
of aggravation of a preexisting condition.  


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
defective hearing in the right ear.  

Service connection is granted for defective hearing in the 
right ear.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

